Order entered November 8, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00408-CV

                     DAVID AND LYDIA MAIN, Appellant

                                          V.

       GILBERT ESPINOSA DBA ESPINOSA TRUCKING, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08276

                                       ORDER

      The reporter’s record is past due. Because appellants indicated on their
docketing statement filed with this Court that they did not request the record, we
ORDER the appeal be submitted without the reporter’s record. Appellants shall
file their brief on the merits within thirty days of the date of this order.
      We DIRECT the Clerk of this Court to send a copy of this order to Sheretta
Martin, Official Court Reporter of the 162nd Judicial District Court, and all parties.
                                               /s/    BONNIE LEE GOLDSTEIN
                                                      JUSTICE